EDMONDS, J.,
dissenting.
This is a case in which the majority holds that no probable cause existed to arrest defendant for possession and delivery of a controlled substance. Accordingly, it upholds the trial court’s allowance of defendant’s motion to suppress crack cocaine seized from him incident to arrest. I believe that the majority fails to take all of the pertinent facts properly into account and, as a result, that its analysis is faulty.
“Probable cause to arrest” requires in this case that there be a substantial objective basis for believing that, more likely than not, defendant delivered a controlled substance to an occupant of a vehicle. ORS 131.005(11). To determine whether probable cause exists, we look to the totality of circumstances existing at the time and the place where the officer acts. State v. Rusnak, 128 Or App 488, 876 P2d 848 (1994). Those circumstances include any reasonable inferences that can be objectively drawn, viewed in the light of the officer’s experience. State v. Ehly, 317 Or 66, 80, 854 P2d 421 (1993). It is noteworthy that “[a]cts that might be viewed as *467innocent or equivocal to a lay person may be incriminating when viewed by a trained, experienced police officer.” State v. Mendoza, 123 Or App 237, 241, 858 P2d 1350 (1993).
The facts that could give rise to probable cause to arrest in this case are as follows. The arresting officer was driving to work in his personal car when he stopped for a red light at the intersection of Northeast Killingsworth and Albina streets in Portland. The officer testified that he was very familiar with that location. He had personally “made probably 30 arrests on that specific corner or within a one block radius of there” for crack cocaine in less than a four-month period of time. The Falcon Apartments are about one-half block from the corner. The officer testified on direct examination, “This is a high drug * * * area, numerous arrests on * * * these specific corners. There is drug activity big time in the Falcon Apartments.” He elaborated:
“Usually [drug dealers] have a stash that is either within a bush or within an apartment nearby. On this specific corner, we have an apartment complex there called the Falcon Apartments. There are a lot of people who deal out of the apartment complex. That is a secured building. The police don’t have keys to it.
“What people usually do, they go out if they want to make a deal, make a deal and take a very small quantity with them so it can be easily ditched or tossed so if they should be arrested, then only a small quantity would be taken. Once they make the deal, go right back to their stash.”
After the officer testified about the number of arrests that he had made at the comer, he was asked:
“Q. You indicated to the court this is a bigger problem. Are there more arrests than that that occur there?
“A. There are arrests all day long, seven days a week there. It is a very active drug comer because of the apartment complex there. That is a kind of a safe haven for them. A lot of them live in there or have friends live in there who give them keys to get into the building.”1
*468The officer was also asked about how drug sales typically occur at the comer.
“* * *[A] lot of hand to hand deals. North Portland because it is not so concentrated with people, you find a lot more vehicles coming into the area from different neighborhoods or whatever.
“People drive up to a comer to a person. They are flagged or they will flag somebody, ask for drags. A lot of times they are taken around the corner, off of the main strip of Killingsworth. A lot of people don’t like to do drug transactions on the corner there. They sometimes take them over a smaller side street where the deal is done again very quickly. Now a ten dollar rock or whatever is exchanged very quickly and the car drives off.”
On the evening in question, the officer arrived at the corner at about 11:20 p.m. Defendant was standing on the corner near a bus shelter on the adjacent sidewalk about ten feet away from the officer’s car. The officer testified that there is no other activity besides drug dealing that regularly occurs in front of the Falcon Apartments between 11:30 p.m. and 1:30 a.m. A nearby library is closed, and the last bus on West Killingsworth comes by at 9:26 p.m. Thus, the bus shelter is not in use at that time for public transit.
The officer was in plain clothes, driving his personal car. He pulled up at the intersection behind a full-sized van that was also stopped for the red light. As he watched:
“Passenger in the van — I think it is a woman has got her arm on the door and her head like this (demonstrating) and like she is saying something. I can’t hear what it is but obviously gesturing.”
The officer described what happened next:
“First contact he is standing — I think he is standing right in front of the bus shelter, right about there [referring to a diagram in court].
“So I see the person in the van head gesture. [Defendant] looks at him. He walks towards the van. About half way towards the van he stops. He looks both west and then he looks east up the street, and then he walks up to the van.
«* * * * *
*469“Q. [by the prosecutor] Was he walking out at that point to get to the van? Was there another lane of traffic there he had to look out for?
“A. No. This is the sidewalk right here [indicating on the diagram].
“Q. Your vehicles were parked right, stopped there next to the sidewalk?
“A. Yeah.
“Q. So no reason for him to look left and right to determine if someone was going to possibly run over him?
“A. No.”
Also, there is no evidence of any pedestrian traffic on the sidewalk that impeded defendant’s route in the ten to fifteen feet that he had to walk to get to the van.
In response to questioning by the prosecutor about what happened after defendant looked up and down the street, the officer testified:
“Q. As soon as he walked up the van, what happened?
“A. At this point, his hand and his head go into the window of the van. His arm is moving. His arm moves.
“Q. You couldn’t see his hand?
“A. I couldn’t see his hand. I could not see —
“Q. You could not see his face or what he was saying?
“A. No, I could not.
“Q. Okay. Then what happened?
“A. He is inside of the van with his head and his arm maybe three seconds. Real quick. He stops, turns, walked back this way. As he does—
«‡ ifc * ‡ ‡
“As he does, his right hand, he goes into the right rear pant’s pocket (demonstrating). He walks past the bus shelter. He pulls up his pants. At that point, the light is green, so we all drive away.”
Based on those observations, the officer testified that he had seen a “hand to hand drug deal” similar to those *470he had previously observed at that location and that, at that time, he believed he had probable cause to make an arrest. Because he was off-duty and had no “cover,” he decided not to arrest defendant and proceeded to work. Later that night at about 1:30 a.m., he returned to the corner in uniform and in a marked patrol car. Again, he saw defendant standing on the corner by the Falcon Apartments. Based on what he had observed earlier in the evening and the fact that defendant was at the same location at that time, the officer placed defendant under arrest and searched him.
Whether “probable cause” to arrest exists in this case requires an ad hoc determination based on the totality of the particular surrounding circumstances. “Probable cause” is often more easily discerned by a comparison with what the concept does not embrace. On the one hand, probable cause does not require certainty or “proof beyond a reasonable doubt,” which is necessary to convict an individual of a crime. State v. Spicer, 254 Or 68, 70, 456 P2d 965 (1969). On the other hand, probable cause to arrest requires more than finding a person in a location where a particular kind of crime is often committed. For instance, it could not be reasonably contended in this case that there existed probable cause to arrest defendant based only on the fact that he was standing outside the Falcon Apartments at 11:20 p.m. and 1:30 a.m. People are entitled to be evaluated based on their individual behavior, and not solely on the basis of their associations or their proximity to locations involving regular criminal activity. State v. Baldwin, 76 Or App 723, 729, 712 P2d 120 (1985), rev den 301 Or 193, 719 P2d 1304 (1986).
Here, the officer saw defendant engage in conduct that his training and experience taught him constituted a “hand to hand” drug delivery transaction. The fact that the nature of the transaction may not be apparent to the less-experienced eye is of no legal moment. This is not the first time that this court has considered whether the observation of a “hand to hand” drug transaction gives rise to probable cause to arrest even though a transaction may appear innocent to an uninformed bystander. In Mendoza, officers observed a hand-to-hand exchange of money for a small light-colored package after one of participants looked nervously in both directions. Because the area where the transaction was *471observed was a heavy narcotic traffic area and the transaction was similar to the common pattern of drug transactions in that area, we held:
“The officers saw what their experience told them was a drug transaction. That was probable cause to arrest defendant, and the search incident to the arrest was lawful.” 123 Or App at 242.
Nonetheless, the majority states in this case:
“There is no evidence of an exchange of money or drugs. There is, in fact, no evidence of an exchange of any object. The fact that defendant’s conversation was observed late at night in a high-crime area does not make it more likely than not that defendant engaged in a drug transaction.” 146 Or App at 463.
The majority’s characterization of defendant’s individualized actions as “no evidence” of an exchange is incorrect. As the defendant did in Mendoza, defendant looked up and down the street even though he had only to traverse ten to fifteen feet of the sidewalk in response to the gesture from the van. Defendant stuck his head and his hand inside the van for approximately three seconds and then walked away quickly. As part of the same motion, he withdrew his hand from the interior of the car and placed it into his right rear pocket, an action consistent with the receipt of something from the occupant of the car. Finally, he pulled up his pants as he walked away, an action also consistent with the placement of an object in the pocket. It is evident that defendant’s motions with his hands was more than a mere conversation between defendant and the van occupant. Therefore, defendant’s actions are some evidence that an exchange of objects took place.
The question then is whether the evidence of an exchange combined with the other circumstances, including the officer’s experience in observing hand-to-hand drug deliveries in that locale, makes it more likely than not that the transfer involved controlled substances. Admittedly, the officer saw no money or package exchanged as was observed in Mendoza, but that fact does not necessarily defeat probable cause. The issue is whether on these facts, a person with the *472officer’s experience could reasonably conclude that the hand-to-hand exchange involved controlled substances. In the light of other possible explanations, it is more likely than not that when defendant’s hand extended into the car and then was placed into his rear pocket, controlled substances were involved. The other possible explanations for defendant’s actions are not readily consistent with his surveillance of the street before he approached the van and his continued presence between 11:20 p.m. and 1:30 a.m. at a location where drugs are sold seven days a week, twenty-four hours a day. There was no doubt in the officer’s mind that he had witnessed a drug delivery, and the totality of the objective circumstances when viewed in the light of his experience reasonably support that conclusion.
For these reasons, I dissent.

 At another point in his testimony, the officer was asked, “Is this kind of thing going on all night long with drug dealers?” The officer responded, “[T]wenty-four hours a day, seven days a week.”